             Case 5:19-cv-02327-GJP Document 11 Filed 03/03/20 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                               Eastern DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,
                                       Plaintiff

        V.                                            No. 19-02327


Barley N Hops, LLC dba Laury's Station
Beverage,
                                   Defendant

                                     DEFAULT JUDGMENT

                       3rd
        AND NOW, this ____ day of___
                                   March_ _ _
                                            _, 2020, upon consideration of

Plaintiffs Request for Default Judgment, IT IS HEREBY ORDERED that judgment is entered in

favor of the Plaintiff, United States of America, on behalf of its Agency, the Department of the

Treasury, and against Defendant, Barley N Hops, LLC dba Laury's Station Beverage, in the

amount of $112,742.82. Judgment is to accrue interest at the current legal rate, compounded

annually until paid in full.


                                                    BY THE COURT:
                                                     Kate Barkman, Clerk of Court
                                                     ATTEST:
                                                                  s/ Nicole Durso
                                                     Nicole Durso, Deputy Clerk
